DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, p., filed , with respect to claims 1-20have been fully considered and are persuasive.  The of claims 1-20has been withdrawn. 

Allowable Subject Matter
Claims 1allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 9 and 18, Fujiwara teaches “The pattern inspection apparatus 11 acquires an inspection image that is an image of a multilayer thin film pattern formed on a base material, and executes inspection of the thin film pattern based on the inspection image (par. 0051).”  Fujiwara further teaches “In the pattern-image display apparatus 21, the pattern image at the display target position is automatically acquired by the input receiving part 235 receiving input that indicates the display target position on the glass substrate 29 (par. 0125).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed the partial measurement data acquired by imaging less than an entire surface of the workpieces in the batch, with at least one of a position and an orientation of the workpieces being varied between workpieces for data acquisition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649